Citation Nr: 1816805	
Decision Date: 03/20/18    Archive Date: 03/30/18

DOCKET NO.  14-25 191A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1. Entitlement to service connection for chronic sinusitis.

2. Entitlement to service connection for chronic digestive disability.

3. Entitlement to service connection for compulsive eating disorder.

4. Entitlement to service connection for left knee arthritis.

5. Entitlement to service connection for left ankle arthritis.

6. Entitlement to service connection for right ankle arthritis.

7. Entitlement to an initial compensable evaluation for residuals, otitis media and externa of the right ear.



REPRESENTATION

Veteran represented by:	Laurel K. Swilley, Attorney


WITNESSES AT HEARING ON APPEAL

The Veteran, his spouse, and his brother


ATTORNEY FOR THE BOARD

A. Dean, Counsel


INTRODUCTION

The Veteran had active service from March 1974 to April 1978.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

In November 2016, a Travel Board hearing was held before the undersigned; a transcript is of record.  During his hearing, the Veteran stated he wanted to reopen his claim for service connection for posttraumatic stress disorder (PTSD).  If he still wants to do so, he must file the appropriate claims form with the RO.

The issues of service connection for chronic sinusitis, left knee arthritis, left ankle arthritis, and right ankle arthritis, and an increased rating for residuals, otitis media and externa of the right ear, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The Veteran has not been diagnosed as having a chronic digestive disability.

2. A pre-existing compulsive eating disorder has been aggravated by active service.


CONCLUSIONS OF LAW

1. Service connection for a chronic digestive disability is not warranted.  38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).

2. Service connection for a compulsive eating disorder is warranted.  38 U.S.C. §§ 1110, 1131, 1153, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.306 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

VA satisfied the duties to notify and assist in this appeal, and neither the Veteran nor his representative has asserted any error as to the duties.  See Scott v. McDonald, 789 F. 3d 1375 (Fed. Cir. 2015); Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016).  The Veteran was provided VA examinations regarding the claims, and the Board finds the examinations to be adequate upon which to adjudicate the merits of this appeal.

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge who conducts a hearing fulfill two duties to comply with the above regulation: (1) to fully explain the issues and (2) to suggest the submission of evidence that may have been overlooked.  Here, during the November 2016 Board hearing, the undersigned identified the issues on appeal and focused on the elements necessary to substantiate the claims and evidence that could assist the Veteran in substantiating the claims.  The Veteran has not suggested any deficiency in the conduct of the hearing.  Therefore, the Board finds that, consistent with Bryant, the duties set forth in 38 C.F.R. § 3.103(c)(2) were satisfied.

Legal Criteria, Factual Background, and Analysis

Service connection will be granted if it is shown that the Veteran has a disability resulting from an injury incurred or disease contracted in the line of duty, or for aggravation of a preexisting injury or disease in line of duty, in active service.  38 U.S.C. § 1110 (2012); 38 C.F.R. § 3.303 (2017).

In order to establish service connection on a direct basis, the record must contain: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  Disabilities diagnosed after separation will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2017); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a) (2017).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, reasonable doubt in resolving each such issue shall be resolved in favor of the claimant.  38 U.S.C. § 5107(b) (2012); 38 C.F.R. § 3.102 (2017).  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

I. Chronic Digestive Disability

The Veteran contends he has a chronic digestive disability due to service.  His medical records reflect treatment for alcoholic gastritis during service.

On October 2012 VA examination, the examiner noted the Veteran's medical history but declined to diagnose a chronic digestive disability, to include stomach duodenum, gastroesophageal reflux disorder, or gastritis.  He specifically stated that the Veteran did not have a current chronic digestive disability.  There are no other medical records showing a current diagnosed digestive disability.

In the absence of proof of a current disability, there can be no valid claim for service connection.  Brammer v. Derwinski, 3 Vet. App. 223 (1992); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) (service connection may not be granted unless a current disability exists).  The Veteran has not submitted any medical evidence that shows he has a diagnosed chronic digestive disability during the appellate period or a diagnosis close in time to the appeal period.  The October 2012 VA examiner did not diagnose any chronic digestive disability.  Although the Veteran is competent to discuss symptoms, he is not competent to provide statements regarding the diagnosis of any such disability.

Although the Veteran is competent to describe digestive related symptoms, he has not been shown to have the medical knowledge to provide an opinion that such symptoms represent a diagnosed medical disability.

Here, because there is no diagnosis of a chronic digestive disability, service connection cannot be granted.  Brammer, 3 Vet. App. 223.  The competent evidence is against a finding of a chronic digestive disability at any time relevant to the appeal period.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007); Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).  Accordingly, the Board finds that the preponderance of the evidence is against the claim, and the claim must be denied.  38 U.S.C. § 5107(b) (2012); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

II. Compulsive Eating Disorder

The Veteran contends he had a compulsive eating disorder prior to service, and that it worsened during service.  Specifically, he states it began with depression following a pre-service motor vehicle accident that resulted in his father's death.

The Board observes that the Veteran's December 1973 Report of Medical Examination at enlistment does not note he had an eating disorder, but this same record indicates he was overweight and required a medical waiver due to his weight.

A preexisting injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless clear and unmistakable evidence shows that the increase in disability is due to the natural progress of the disease.  See 38 U.S.C. § 1153; 38 C.F.R. § 3.306.

On July 2012 VA examination, the examiner noted the Veteran had an eating disorder not otherwise specified, diagnosed by a military doctor between 1974 and 1978.

On October 2012 VA examination, the examiner confirmed the diagnosis, but noted an etiological opinion could not be provided because he did not have access to the Veteran's claims file.

In April 2013, a VA examiner reviewed the Veteran's claims file and opined that the Veteran had a pre-existing eating disorder prior to service, and that it at least as likely as not was permanently aggravated beyond the normal disease progression during his military service.  Specifically, the examiner noted the Veteran's baseline levels were likely in the mild-to-moderate range while he had mental health treatment prior to service, but after his service entrance, he was deployed and received no mental health care to deal with his issues and concerns.  The examiner noted the Veteran's symptomatology over the years, including his weight-control program during service and later gastric bypass surgery.

After this review, the Board grants service connection for compulsive eating disorder.  In summary, the Veteran currently has a diagnosis of an eating disorder.  As to the remaining element, the preponderance of the evidence, the April 2013 VA opinion, supports a finding that it pre-existed service and was permanently aggravated during such service.  After careful review of the probative opinion evidence, the Board grants service connection for a compulsive eating disorder.


ORDER

Entitlement to service connection for a chronic digestive disability is denied.

Entitlement to service connection for a compulsive eating disorder, based on aggravation of a pre-existing disability, is granted.


REMAND

The Board finds that additional development is necessary before a decision may be rendered regarding the remaining issues on appeal.

The Veteran testified that his right ear disability has worsened since his last VA examination.  Therefore, a new VA examination should be provided to determine the current severity of this disability.

On October 2012 VA examination, the examiner noted that there was no evidence of chronic sinusitis on x-ray.  During his hearing, the Veteran testified that was because he was treating his sinus symptoms.  Therefore, a new examination is needed to determine whether the Veteran has a current sinus condition, in spite of lack of x-ray evidence.

The Veteran contends he has arthritis of the left knee, left ankle, and right ankle related to service.  A prior VA examiner noted a left knee injury preexisted service.  During his hearing, the Veteran provided new testimony regarding his symptoms during and since service; therefore, addendum opinions are needed as to the etiology of these conditions.

Accordingly, the case is REMANDED for the following action:

1. The AOJ should secure for association with the record updated (to the present) records of any/all VA treatment the Veteran has received for the disabilities on appeal.

2. After completing directive (1), the AOJ should arrange for a VA examination by a qualified medical professional to determine the nature and likely etiology of the Veteran's claimed chronic sinusitis.  The Veteran's record, to include this remand, must be made available to the examiner for review.  Upon review of pertinent medical history, the examiner should provide a response to the following:

Does the Veteran have chronic sinusitis that is at least as likely as not (a 50% or higher degree of probability) related to his active service?  It is requested that the rationale for the opinion include some discussion of the Veteran's testimony regarding treating his symptomatology.

Detailed reasons for all opinions should be provided.

3. After completing directive (1), the AOJ should arrange for a VA examination by a qualified medical professional to determine the nature and likely etiology of the Veteran's arthritis of the left knee, left ankle, and right ankle.  The Veteran's record, to include this remand, must be made available to the examiner for review.  Upon review of pertinent medical history, the examiner should provide responses to the following:

(a) Is left ankle and right ankle arthritis at least as likely as not (a 50% or higher degree of probability) related to the Veteran's service?  It is requested that the rationale for the opinion include some discussion of the Veteran's testimony about breaking his left ankle during boot camp, and experiencing symptoms of ankle problems during and since service.

(b) Is it absolutely clear (obvious or manifest or undebatable) that left knee arthritis existed prior to entrance to active duty in March 1974.  Consider and discuss as necessary the Veteran's December 1973 enlistment examination report that indicated the Veteran's bilateral lower extremities were clinically evaluated as normal, although he did have a left knee scar, and the Veteran's indicating "no" to the questions of whether he ever had or currently had arthritis or bone, joint, or other deformity.

(c) If it is absolutely clear that left knee arthritis existed prior to service, is it absolutely clear that the disability was not increased beyond natural progression of the disability?

(d) If it is not absolutely clear that left knee arthritis existed prior to service, is it at least as likely as not (a 50% or higher degree of probability) related to the Veteran's service?

The examiner is asked to comment on the Veteran's hearing testimony regarding his left knee symptomatology, including that it worsened during service.

Detailed reasons for all opinions should be provided.

4. After completing directive (1), the AOJ should arrange for a VA examination by a qualified medical professional to ascertain the current nature and severity of his service-connected residuals, otitis media and externa of the right ear.  All indicated studies should be performed if deemed necessary by the examiner for the evaluation of the Veteran under the pertinent rating criteria.  The examiner should identify all symptoms and impairment associated with the Veteran's residuals, otitis media and externa of the right ear, noting their frequency and severity.

The examiner should also comment on the Veteran's November 2016 testimony regarding his symptomatology.

Examination results should be clearly reported.

5. The AOJ should then review the obtained VA examination reports to ensure that the opinions contained therein are responsive to the questions posed.

6. The AOJ should then review the record and readjudicate the claims on appeal.  If any issue remains denied, issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


